Citation Nr: 0504112	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  02-11 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for degenerative joint 
disease of the right knee. 

2.  Entitlement to an increased (compensable) rating for 
status post laceration of the right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  




INTRODUCTION

The veteran served on active duty from September 1951 to 
August 1955. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The case was remanded for additional 
processing by the Board in March 2004, and the case is now 
ready for final appellate review.  


FINDINGS OF FACT

1.  Service connection for degenerative joint disease of the 
right knee was denied by a January 1982 rating decision, as 
to which the veteran was notified in February 1982; an appeal 
was not taken from that decision, and it is the most recent 
rating decision addressing this issue on any basis. 

2.  The evidence received since the January 1982 rating 
decision does not bear directly and substantially upon the 
issue of service connection for degenerative joint disease in 
the right knee, nor is it, by itself or in conjunction with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the issue. 

3.  The status post laceration of the right knee does not 
result in any limitation of functioning.   


CONCLUSIONS OF LAW

1.  The January 1982 rating decision is final.  38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981).  




2.  Evidence submitted since the January 1982 rating decision 
is not new and material; thus the claim for service 
connection for degenerative joint disease of the right knee 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1103 (2004).

3.  The criteria for a compensable rating for the status post 
laceration of the right knee are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.118, DC 
7805 (as effective both prior to and as of Aug. 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.




In a March 2004 letter, the RO advised the veteran of the 
VCAA and its effect on his appeal.  In addition, the veteran 
was advised, by virtue of a detailed July 2002 statement of 
the case (SOC) and September 2004 supplemental statement of 
the case (SSOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claims.  The Board therefore believes 
that appropriate notice has been given in this case.  The 
Board notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the July 2002 SOC and September 2004 SSOC 
issued by the RO clarified what evidence would be required to 
establish entitlement to the benefits sought.  Further, the 
claims file reflects that the July 2002 SOC and September 
2004 SSOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

II.  Legal Criteria/Analysis

A.  New and Material Evidence - Degeneratiuve Joint Disease

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).




New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Section 3.156(a) of 38 C.F.R. was amended pursuant to the 
VCAA in August 2001, but it was explicitly made applicable 
only to applications to reopen finally disallowed claims 
received by VA on or after August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.156(a) (2003)).  As the appellant's application to reopen 
was received prior to that date, in June 2001, the 
preexisting version of 38 C.F.R. § 3.156 applies.  All 
citations in this decision refer to the "old" version of 
38 C.F.R. § 3.156.

With the above criteria in mind, the relevant evidence will 
be summarized.  A January 1982 rating decision denied service 
connection for degenerative joint disease of the right knee.  
The veteran was notified of that decision in February 1982, 
and he did not perfect an appeal.  Thus, the January 1982 
rating decision became final.  38 U.S.C. § 4005(c) (1976); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1981).  This was the last 
formal rating decision addressing the issue of entitlement to 
service connection for degenerative joint disease in the 
right knee on any basis, prior to the present request to 
reopen the claim.  (The Board notes that the January 1982 
rating decision did grant service connection for a status 
post laceration of the right knee, and assigned a 
noncompensable rating for the disability.)  

Summarizing the pertinent evidence of record at the time of 
the January 1982 rating decision, the service medical records 
reveal a visit to sick call in May 1955 for treatment of an 
open laceration of the right knee, sustained when the veteran 
slipped and fell down a ladder while carrying a five gallon 
pail of paint.  The wound required three stitches.  The 
separation examination, conducted shortly thereafter, did not 
reveal any evidence of a disability in the right knee.  

Also of record at the time of the January 1982 rating 
decision were reports from a December 1981 VA examination, at 
which the veteran reported having aching, stiffness, and 
instability in the right knee.  However, the physical 
examination of the right knee at that time was essentially 
negative, with no limitation of motion, swelling, tenderness, 
or instability noted.  X-rays showed multiple 
osteocartilaginous loose bodies and evidence of degenerative 
joint disease.  In denying the claim for service connection 
for degenerative joint disease, the January 1982 rating 
decision in part found that the evidence did not show that a 
right knee disability was present in service, or that it 
became manifest to a compensable degree within the one year 
presumptive period following separation from service.  

Reviewing the evidence of record submitted in conjunction 
with the veteran's request to reopen, VA outpatient treatment 
reports dated in 1987 reflect treatment for right knee pain, 
with X-ray reports revealing evidence of osteochondromatosis.  
A VA examination conducted in October 1999 showed limitation 
of motion in the right knee, with the veteran reporting that 
he had some pain and stiffness in his right knee over the 
years, but that he experienced particular problems beginning 
in 1994 with bending over for prolonged periods of time, 
walking on concrete floors, and climbing ladders.  The 
examiner specifically noted that he had no medical records 
pertaining to the veteran before him, and he recorded a 
history provided by the veteran of his having sustained a 
shrapnel injury in the right knee during service.  The 
impression was degenerative joint disease with reduced range 
of motion in the right knee "service connected from shrapnel 
injury in 1952."  

VA outpatient treatment records dated in 2000 and 2001 
reflect treatment for right knee pain, and a November 2001 VA 
examination resulted in a diagnosis of degenerative joint 
disease of the right knee.  The physician who conducted this 
examination specifically noted that the claims file had been 
reviewed prior to the examination, and the examiner noted the 
in-service history of the laceration to the right knee after 
the veteran fell from a ladder.  With respect to the claimed 
relationship between the right knee disorder shown at the 
time of this examination and military service, the examiner 
stated as follows: 

There is no evidence to state that the 
degenerative joint disease of the right 
knee is related to his military service.  
This is basically on the basis that there 
is no evidence to support his claim of a 
shrapnel wound to his knee and, without 
this evidence, I cannot support his 
claim.  

The veteran also submitted a copy of the reports from his 
December 1981 VA examination.  Also submitted were 
contentions from the veteran asserting that his right knee 
injury was injured due to "battle damage" resulting from an 
attack on the ship he served aboard during active duty.  
Additional service personnel records confirming the veteran's 
service aboard a ship, the USS Maddox, were submitted, as was 
a July 1996 notice of a service department determination that 
a review of the veteran's Military Personnel Records failed 
to show that he was ever wounded or injured under conditions 
which authorized the issuance of the Purple Heart Medal.   

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for degenerative joint disease 
in the right knee.  The December 1981 examination reports 
clearly do not represent "new" evidence, as they were 
previously of record at the time of the January 1982 rating 
decision.  While the additional VA examination and outpatient 
treatment reports cited above do constitute new evidence, in 
that they were not of record at the time of the previous 
decisions, they are not material because they do not bear 
directly and substantially on the issue at hand.  In this 
regard, these reports do not, nor does any of the additional 
evidence submitted in connection with the claim to reopen, 
demonstrate that the veteran has degenerative joint disease 
in the right knee due to the in-service laceration sustained 
in the fall from the ladder.  

In reaching the above determination, the Board notes that 
medical opinions based on an inaccurate factual premise have 
no probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993).  
As such, the "nexus" opinion following the October 1999 VA 
examination, which incorrectly found than the veteran had 
sustained a "shrapnel injury" to the knee in service, 
offers no probative evidence as to the issue at hand; namely, 
whether the veteran's current knee disability is related to 
the in-service laceration resulting form the veteran's fall 
from a ladder.  Thus, in light of the fact that the evidence 
which does directly address this matter, the opinion 
following the November 2001 examination, conclusively 
indicates that there is no relationship between the current 
right knee disability and service, the Board finds the 
October 1999 opinion to not be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Finally, in light of the fact that the veteran was not 
awarded the Purple Heart and the fact that the service 
department records, and the other evidence of record, 
contains no objective evidence confirming the alleged combat 
injury, the additional contentions of the veteran asserting 
such an injury to the right knee are not material, and the do 
not trigger the requested application of the provisions of 
38 U.S.C.A. § 1154(b).  

In short, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for degenerative joint disease of the right knee.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found 
that the evidence is not new and material, no further 
adjudication of this claim is warranted.  See Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991). 

B.  Status Post Laceration - Right Knee

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

During the pendency of the veteran's claim and appeal, the 
regulations for the evaluation of skin disabilities were 
revised, effective on August 30, 2002.  67 Fed. Reg. 49,590 
(July 31, 2002).  When regulations are changed, as in the 
instant case, during the course of the veteran's claim, the 
criteria that are to the advantage of the veteran should be 
applied.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 
3-2000 (Apr. 10, 2000).  However, the veteran is not entitled 
to consideration of the amended regulations prior to their 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002).

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes (DCs) 7801 to 
7805 as follows:

DC 7801 pertaining to scars, other than head, face, or 
neck, that are deep or that cause limited motion:  Area 
or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; 
area or areas exceeding 12 square inches (77 sq. cm.) 
warrant a 20 percent rating; and area or areas exceeding 
6 square inches (39 sq. cm.) warrant a 10 percent rating.

DC 7802 pertaining to scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion:  Area or areas of 144 square inches (929 sq. cm.) 
or greater warrant a 10 percent rating.

DC 7803, scars, superficial, unstable warrant a 10 
percent rating.

DC 7804, scars, superficial, painful on examination 
warrant a 10 percent rating.

DC 7805, scars, other, will be rated based on limitation 
of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft 
tissue damage.

(3) A superficial scar is one not associated with 
underlying soft tissue damage.

(4) An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar 
on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation. (See 
§ 4.68 of this part on the amputation rule.)

Applying these criteria to the evidence of record, as 
indicated in the previous section of this decision, service 
connection for a status post laceration of the right knee was 
granted by a January 1982 rating decision.  A 0 percent 
(noncompensable) rating was assigned for the disability under 
DC 7805 at that time, and that rating has been continued and 
confirmed until the present time.  

Under both the "old" and the "new" criteria codified at DC 
7805, scars are rated upon the limitation of function of the 
part affected.  Review of the objective clinical evidence of 
record reveals no evidence that the service-connected 
scarring, described most recently by the reports from the 
November 2001 VA examination as "about a 2-1/2 cm scar of 
the anteromedial aspect of the right knee just proximal to 
the superomedial corner of the right patella," has resulted 
in any limitation of functioning.  The Board finds the 
objective clinical evidence of record in this regard to be of 
greater probative value than that represented by the 
unsupported assertions of the veteran alleging an increased 
disability associated with the service-connected scarring.  
See Francisco v. Brown, 7 Vet. App. at 55; Espiritu v. 
Derwinski, 2 Vet. App. at 492.  As such, the claim must be 
denied.  Gilbert, 1 Vet. App. at 49. 
 
Also considered by the Board have been the provisions of 
38 C.F.R. § 3.321(b)(1), which state that when the disability 
picture is so exceptional or unusual that the normal 
provisions of the Rating Schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
If the question of an extraschedular rating is raised by the 
record or by the veteran before the Board, the correct course 
of action is for the Board to raise the issue and remand the 
matter if warranted for a decision in the first instance by 
the RO, which has the delegated authority to assign such a 
rating in the first instance, pursuant to 38 C.F.R. § 3.321 
(2003).  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

In this regard, the Board notes that neither frequent 
hospitalization nor marked interference with employment due 
to the veteran's service-connected skin disability is alleged 
or demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board therefore finds that further 
consideration or referral of this matter under the provisions 
of 38 C.F.R. § 3.321 is not necessary or appropriate.
 



ORDER

New and material evidence having not been submitted, the 
claim for service connection for degenerative joint disease 
of the right knee is not reopened, and the appeal is 
accordingly denied.  

Entitlement to a compensable rating for status post 
laceration of the right knee is denied. 




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


